DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: the headings for the specification sections are missing.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b),  the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a)	 TITLE OF THE INVENTION.
(b) 	CROSS-REFERENCE TO RELATED APPLICATIONS.
(c)	 STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d)	 THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) 	INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON

(f) 	BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(g)	 BRIEF SUMMARY OF THE INVENTION.
(h) 	BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE
DRAWING(S).
(i)	 DETAILED DESCRIPTION OF THE INVENTION.
(j) 	CLAIM OR CLAIMS (commencing on a separate sheet).
(k)	 ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l)	 SEQUENCE LISTING. (See MPEP §  2424 and 37 CFR 1.821-1.825.  A

“Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in  37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document on compact disc.)

Appropriate correction is required.

Claim Objections
3.	Claim 8 is objected to because of the following informalities:  
	Claim 8 recites the limitation "the Q-factor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Therefore, claims 1-10 are considered to be indefinite.
	Claim 1 recites the limitation “the high frequency oscillator generating a high frequency signal fLo”, in line 10. It is not clear from the claim or the specification how high is considered to be high frequency.
Claim 1 recites the limitation “fRF(weak)”, in lines 18-19. It is not clear from the claim or the specification what are the metes and bounds that define fRF(weak) to be a weak signal  frequency. Therefore, claims 1-10 are considered to be indefinite.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
Claim 1 recites the limitation “the signal transmitted from the IQ modulator into the resonator in the flow thus being fOUT =fLO + fRF, and wherein the receiver includes an IQ demodulator receiving the signal fOUT =fLO + fRF (weak)”.  It is not clear from the claim or the specification, whether “fOUT =fLO + fRF” are the same “fOUT =fLO + fRF (weak)” or different signal. Therefore, claims 1-10 are considered to be indefinite.
(Examiner notes that even if these signals are different, there would an antecedent basis issue because the Applicant is referring to fOUT =fLO + fRF (weak)    with “the fOUT =fLO + fRF (weak)”).
Claims 6, 7 and 10 recite the limitation “the analyzing means being adapted to calculate the dielectric properties on this basis”.  It is not clear from the claim or specification exactly on what basis the dielectric properties are being calculated and what properties the applicant is referring to.  Therefore, claims 6, 7 and 10 are considered to be indefinite.
			
                                   Examiner’s notes
Claim 1 distinguishes over the prior art because the closest prior art Xie et al. (Pub. No. US 2011/0138928) teaches a method of measuring a property of a multiphase fluid, the multiphase fluid including a gas phase and a liquid phase and the liquid phase comprising at least one of oil and water, travelling through a conduit, measuring a permittivity of a portion of the multiphase fluid, the complex permittivity of a fluid, having a real part representing electrical-insulation property of the fluid (i.e. the dielectric constant), and an imaginary part representing electrical-conduction property of the fluid (i.e. the conductivity).

Prior art
6.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Nyfors [‘636] discloses a measuring instrument for measuring water content or other properties of a fluid flow in a pipeline for transporting fluid hydrocarbon, especially a multiphase or wet gas flow. The instrument utilizes at least one dielectric resonator sensor adapted for forming a time varying electric field extending from said resonator sensor. The frequency applied to the sensor is usually in the microwave range but other frequency ranges ay also be applied depending on the pipe dimensions and the permittivity of the flow. The instrument further comprises a measuring unit adapted for measuring a resonance frequency of said resonator sensor, which depends upon the flow content, and estimate chosen characteristics of a fluid flow in said pipeline based on said measurement of a resonance frequency.
Jakkula et al. [‘760] disclose a flow meter for measuring the flow in a dielectric pipe is disclosed. Two microwave signals are transmitted at measurement points via at least two transmitter antennae through the dielectric pipe and a flowing material. The distance between the measurement points is known. The signals that have passed through are received by receiver antennae and signal cross correlation is formed by a correlator, the flow rate being determined on the basis of the best correlation result. The measurement result is improved by filtering and/or directing the signals.
Meaney et al. [‘288] disclose a method of determining electric properties of an inhomogeneous target. The method of includes measuring the electric field exterior to a boundary defining the target and estimating electric property distributions on a coarse mesh discretization of the target. The method further includes the step of measuring the electric field includes irradiating the target with microwave energy from a first plurality of transmitting antennas that surround a first portion of the target, the microwave energy having a single operating frequency, and receiving the microwave energy at a second plurality of receive antennas for each of the transmitting antennas. Preferably, the antennas are arranged substantially within the same plane about the target.
    
Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857